ACCEPTED
                                                                                     06-14-00096-CR
                                                                          SIXTH COURT OF APPEALS
                                                                                TEXARKANA, TEXAS
                                                                                 7/8/2015 5:07:59 PM
                                                                                    DEBBIE AUTREY
                                                                                              CLERK

                              NO. 06-14-00096-CR

MICKEY LEE BATES                         §   IN THE SIXTH COURT OFIN
                                                             FILED
                                                             6th COURT OF APPEALS
                                         §                     TEXARKANA, TEXAS
VS.                                      §   APPEALS ,    TEXARKANA
                                                             7/8/2015 5:07:59 PM
                                         §                       DEBBIE AUTREY
STATE OF TEXAS                           §   TEXAS                   Clerk


                        MOTION TO EXTEND TIME TO
                       FILE MOTION FOR REHEARING

TO THE HONORABLE JUDGES OF SAID COURT:

      Now comes Mickey Lee Bates, Appellant in the above styled and numbered

cause, and moves for an extension of 30 days to file a Motion for Rehearing, and

for good cause shows the following:

      1.      On June 17, 2015, the Court of Appeals affirmed appellant's

conviction.   Mickey Lee Bates, v. State. The last day for filing a Motion     to

Extend Time to file a Motion for Rehearing pursuant to Rule 49.8 of the Rules of

Appellate Procedure is July 17, 2015 .

      2.      Counsel has been unable to complete the petition for the following

reasons:

      3.      Counsel attended the Rusty Duncan Criminal Defense Seminar and

              was out of town from June 17, 2015 through June 21, 2015.

       4.      Counsel had Child Protective Services docket in the Lamar County

Court at Law on June      23, 2015 and had hearings in four different cases.   In

addition, the undersigned had two probate hearings in the Lamar County Court at
Law on this date, and a final pretrial docket in the Lamar County Court, in a case

styled State v. Ketchum.

      5.      Counsel had a scheduled pretrial hearing on various Motions in the

Lamar County Court, in Ketchum v. State on June 29, 2015.

      6.      Counsel has a jury trial set for July 7, 2015 in a case styled State v.

Ketchum in the Lamar County Court (Jury selection).

      7.      Counsel had a scheduled mediation on July 9, 2015 in a case styled

Julie Dominguez and Christina Yarbrough v. Cristal Rogers. (Cancelled on July 8,

2015, because of opposing Counsel’s medical emergency.

      8.      Counsel has a hearing in a case styled In the Interest of H.R.H., on

July 14, 2015 in the Lamar County Court at Law.

      9.     Counsel is scheduled to continue trying case styled State v. Ketchum

on January 20, 2015.

      10.    Defendant is currently incarcerated.

      WHEREFORE,           PREMISES      CONSIDERED,         appellant   respectfully

requests an extension of 30 days, i.e. until August 16, 2015, to file a Motion for

Rehearing in this cause.

                                       Respectfully submitted,

                                       Gary L. Waite
                                       104 Lamar Ave.
                                       Paris, Texas 75460
                                       (903) 785-0096
                                      (903) 785-0097




                                      By:/s/ Gary L. Waite
                                         Gary L. Waite
                                         State Bar No. 20667500
                                         garywaite@sbcglobal.net
                                         A ttorney for M ickey       Lee    Bates,
                                         01925935




                        CERTIFICATE OF SERVICE

      This is to certify that on July 8, 2015, 2015, a true and correct copy of the

above and foregoing document was served on the County Attorney's Office, Lamar

County, 119 N. Main, Paris, Texas 75460, by personal delivery.



                                      /s/Gary L. Waite
                                      Gary L. Waite